 

Exhibit 10.16

 

AMENDMENT #4 TO CONTRACT

 

AGREEMENT, made and entered into this 21st day of April, 2017, by and between
NioCorp Developments Ltd., of 7000 South Yosemite Street, Suite115, Centennial,
CO 80112 (hereinafter referred to as “NioCorp”) and Lind Asset Management IV,
LLC, of 370 Lexington Ave, Suite 1900, New York, NY 10017 (hereinafter referred
to as “Lind”).

 

W I T N E S S E T H

 

WHEREAS, NioCorp and Lind have previously entered into that certain “Convertible
Security Funding Agreement” dated December 14, 2015, as amended by Amendment #1
To Contract dated September 26, 2016, Amendment #2 To Contract dated December
29, 2016 and Amendment #3 To Contract dated March 20, 2017 (hereinafter referred
to as the “Contract”); and

 

WHEREAS, NioCorp and Lind wish to further amend the terms and conditions of the
Contract as hereinafter provided;

 

NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, each to the other in hand
paid, NioCorp and Lind agree that from the date of this Amendment until the
earlier of:

 

1.July 31, 2017, or



2.The date upon which a Subsequent First Convertible Security closing at the
Request of the Investor of US$500,000 or more occurs, pursuant to Section 2.1(c)
of the Contract (hereinafter the “US$500,000 SFCSRI”);

 

the sum US$1,000,000 as it occurs in each of the following sections of the
Contract shall be, and hereby is, temporarily reduced to US$500,000:

 

1.Section 1.1 under the definition of “Market Cap / Cash Balance Conversion
Event” subpart (a).



2.Section 1.1 under the definition of “Second Closing Notification Date” subpart
(b).

 

As of the earlier of July 31, 2017 or the closing of the UD$500,000 SFCSRI, all
of the foregoing amounts shall automatically revert from US$500,000 to
US$1,000,000 without further action by the Parties.

 

The duration of the aforesaid temporary reduction may be extended only by the
mutual written agreement of the Parties.

 

Except as specifically set forth hereinabove, the Contract remains in full force
and effect.

 

In witness whereof the parties have set their mutual hands and seals the day and
date first above written.

 



NioCorp Developments Ltd.:   Lind Asset Management IV, LLC:           By: /s/
John F. Ashburn Jr.   By: /s/ Jeff Easton             Vice President & General
Counsel     Managing Director   Title     Title

 



 